Case 2:19-cv-11661-DPH-DRG ECF No. 48 filed 08/04/20   PageID.1992   Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 CATHOLIC CHARITIES
 WEST MICHIGAN,                          No. 2:19-CV-11661-DPH-DRG

       Plaintiff,                        HON. DENISE PAGE HOOD

 v.                                      MAG. DAVID R. GRAND

 MICHIGAN DEPARTMENT                     DEFENDANTS’ RESPONSE
 OF HEALTH AND HUMAN                     TO PLAINTIFF’S NOTICE
 SERVICES; ROBERT GORDON,                OF SUPPLEMENTAL
 in his official capacity as Director    AUTHORITY (DOC 47)
 of the Michigan Department of
 Health and Human Services;
 MICHIGAN CHILDREN’S
 SERVICES AGENCY; JENNIFER
 WRAYNO, in her official capacity as
 Acting Executive Director of
 Michigan Children’s Services
 Agency; DANA NESSEL, in her
 official capacity as Attorney General
 of Michigan,

       Defendants.
                                    /
Case 2:19-cv-11661-DPH-DRG ECF No. 48 filed 08/04/20   PageID.1993   Page 2 of 9




 James R. Wierenga (P48946)               Toni L. Harris (P63111)
 Attorney for Plaintiff                   Elizabeth R. Husa Briggs
 David, Wierenga & Lauka, PC              (P73907)
 99 Monroe Ave., NW                       Attorneys for Defendants
 Ste. 1210                                Michigan Department of
 Grand Rapids, MI 49503                   Attorney General
 (616) 454-3883                           Health, Education & Family
 jim@dwlawpc.com                          Services Division
                                          P.O. Box 30758
 David A. Cortman (GA Bar #188810)        Lansing, MI 48909
 Attorney for Plaintiff                   (517) 335-7603
 Alliance Defending Freedom               HarrisT19@michigan.gov
 1000 Hurricane Shoals Rd. NE             BriggsE1@michigan.gov
 Ste. D-1100
 Lawrenceville, GA 30043
 (770) 339-0774
 dcortman@ADFlegal.org

 Roger Brooks (NC Bar #16317)
 Jeremiah Galus (AZ Bar #030469)
 Attorneys for Plaintiff
 Alliance Defending Freedom
 15100 N. 90th Street
 Scottsdale, AZ 85260
 (480) 444-0020
 rbrooks@ADFlegal.org
 jgalus@ADFlegal.org



        DEFENDANTS’ RESPONSE TO PLAINTIFF’S
  NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
    MOTION FOR PRELIMINARY INJUNCTION (DOC 47)
Case 2:19-cv-11661-DPH-DRG ECF No. 48 filed 08/04/20   PageID.1994   Page 3 of 9




       The Second Circuit’s holding in New Hope Family Services, Inc. v.

 Poole, No. 19-1715 (2d Cir. July 21, 2020), is not dispositive of the

 question before this Court. This Court must decide whether Plaintiff

 carried its burden of demonstrating entitlement to an extraordinary

 relief – i.e., a preliminary injunction overriding Michigan law,

 MDHHS’s non-discrimination policy, and Plaintiff’s own voluntarily-

 entered, state-funded contracts, by essentially sanctioning

 discrimination in services provided to children in state-supervised care.

      As explained below, New Hope Family Services is instructive, but

 not for the reasons Plaintiff asserts. While the Second Circuit’s holding

 was in favor of New Hope, a faith-based adoption agency which sought

 to operate in accordance with its religious beliefs, the analysis the

 appellate court used to arrive at this decision actually supports

 Defendants’ position in its response to Plaintiff’s motion for a

 preliminary injunction. Plaintiff’s motion should be denied.

      Notably, the Second Circuit did not decide that New Hope was

 entitled to a preliminary injunction – as Plaintiff requests. In fact, it

 remanded the case to the district court for this decision. The Second

 Circuit merely held that New Hope’s pleadings were sufficient to state a


                                      1
Case 2:19-cv-11661-DPH-DRG ECF No. 48 filed 08/04/20   PageID.1995   Page 4 of 9




 legally cognizable claim. New Hope Family Services, Inc. v. Poole,

 No. 19-1715, *8, *31 (2d Cir. July 21, 2020). The sufficiency of

 Plaintiff’s pleadings is not at issue here.

      However, Plaintiff’s request for injunctive relief is– and as a

 result, a markedly different standard applies. In New Hope Family

 Services, the Second Circuit considered a motion to dismiss by

 appropriately accepting all factual allegations as true, drawing

 reasonable inferences in New Hope’s favor, and determining whether

 the allegations – as pled – were sufficient to state a claim. New Hope

 Family Services, Inc. at *31.

      In this case, this Court must apply an entirely different analysis.

 Plaintiff seeks a preliminary injunction – an “extraordinary form of

 relief” – which can only be granted if Plaintiff demonstrates, among

 other things, a substantial likelihood of success on the merits and that

 public interest is served by issuance of the injunction. SEIU Local 1 v.

 Husted, 698 F.3d 341, 343-44 (6th Cir. 2012) (internal citations and

 quotations omitted). As Defendants explained in their response to

 Plaintiff’s motion for a preliminary injunction, Plaintiff has not satisfied

 its burden with respect to any of the four factors and, therefore,


                                       2
Case 2:19-cv-11661-DPH-DRG ECF No. 48 filed 08/04/20   PageID.1996   Page 5 of 9




 Plaintiff’s motion should be denied. (Defs.’ Resp., Doc. 22, Page ID #

 935-51.)

      The reasons the Second Circuit provided to distinguish New

 Hope’s claims from those of Catholic Social Services, in Fulton v. City of

 Philadelphia, 922 F.3d 140 (3d Cir. 2019), cert. granted, 140 S.Ct 1104,

 demonstrate this. In Fulton, the Third Circuit upheld denial of a

 preliminary injunction brought on behalf of a faith-based provider of

 foster care services, which would have allowed it to carry out

 contracted-services counter to the City’s nondiscrimination policy.

      The Second Circuit found New Hope Family Services distinct from

 Fulton because the relationship between the parties in Fulton was

 “contractual and compensatory” and, also, Fulton involved a motion for

 a preliminary injunction – not a motion to dismiss. New Hope Family

 Services, Inc. at *41-42. Applying this same analysis demonstrates the

 that the Third Circuit’s analysis and holding in Fulton applies here.

      The distinction of the standard of review has been addressed

 above. At issue here (as in Fulton) is Plaintiff’s motion for preliminary

 injunction, and, as the Second Circuit emphasized, “[n]owhere in Fulton

 does the Third Circuit suggest that CSS’s allegations, if assumed true,


                                      3
Case 2:19-cv-11661-DPH-DRG ECF No. 48 filed 08/04/20     PageID.1997    Page 6 of 9




 were insufficient to state a Free Exercise claim.” New Hope Family

 Services, Inc. at *42. The same is applicable here.

       The distinction in the parties’ relationship is even more

 substantial. Unlike New Hope Family Services, the relationship

 between Plaintiff and MDHHS is “contractual and compensatory.” Cf.

 New Hope Family Services, Inc. at *41-42. As explained in Defendants’

 response, “[a]ll CPAs sign the same master contract for foster parent

 and adoption services.” (Defs.’ Resp., Doc. 22, Page ID # 928.) And

 Plaintiff acknowledges that it receives compensation for these services.

 (Pl.’s Mot., Doc. 10, Page ID # 606.)

       This is significant. The Sixth Circuit has already recognized that

 a government-funded contract does not provide a forum for protected

 speech, nor does the free exercise clause authorize an entity operating

 pursuant to this contract to re-write that contract to accommodate its

 religious beliefs. Teen Ranch v. Udow, 479 F.3d 403. (6th Cir. 2007).

 This precedent is binding. It is also important because the services that

 Plaintiff provides are to children in state-supervised care. The State’s

 interest in setting the terms for these contracted-for services is

 significant, while Plaintiff’s ability to facilitate private, direct


                                         4
Case 2:19-cv-11661-DPH-DRG ECF No. 48 filed 08/04/20   PageID.1998   Page 7 of 9




 placement adoption services is not in dispute. Plaintiff’s motion should

 be denied.

      Also important in the Second Circuit’s analysis was a question

 whether the regulation at issue was consistent with the statute it

 purported to implement. New Hope Family Services, Inc. at *44-45.

 Not so here. As the Defendants explained in their response to the

 motion for preliminary injunction, MDHHS neutral, non-discrimination

 policy aligns with Michigan law. Under Michigan law and MDHHS

 policy, every CPA – regardless of any religious affiliation – may accept

 or reject a referral of a child or individual in need of foster care and

 adoption services for any reason. However, no CPA may discriminate in

 services provided to such child or individual, under the publicly funded

 foster care case management and adoption contracts. (See Defs.’ Resp.,

 Doc. 22, Page ID # 934-35; see also Mich. Comp. Laws § 722.124f(1) and

 Mich. Comp. Laws § 722.124e(7).) Home studies, orientations and

 trainings provided to prospective foster care and adoptive parents are

 services provided under these publicly-funded contracts, and Plaintiff’s

 complaint seeks the right to discriminate in the provision of them. To

 the extent there is a question of state law, Defendants request this


                                       5
Case 2:19-cv-11661-DPH-DRG ECF No. 48 filed 08/04/20   PageID.1999   Page 8 of 9




 Court certify this question to the Michigan Supreme Court – the

 appropriate forum for resolving unanswered questions of state law.

 (Defs.’ Mot., Doc. 39, Page ID # 1724-29.) Absent interpretation from

 the courts to the contrary, neither federal or state law, nor MDHHS

 policy, nor Plaintiff’s voluntarily entered, state-funded contract,

 authorize this. Plaintiff’s motion for a preliminary injunction should be

 denied.

             CONCLUSION AND RELIEF REQUESTED

      For the reasons explained above, Defendants respectfully request

 this Court deny Plaintiff’s motion for a preliminary injunction and

 grant such other relief as may be appropriate.

                                          Respectfully submitted,

                                          Dana Nessel
                                          Attorney General

                                          /s/ Elizabeth R. Husa Briggs
                                          Elizabeth R. Husa Briggs (P73907)
                                          Toni L. Harris (P63111)
                                          Attorneys for Defendants
                                          Health, Education & Family
                                          Services Division
                                          P.O. Box 30758
                                          Lansing, MI 48909
                                          (517) 335-7603

 Dated: August 4, 2020
                                      6
Case 2:19-cv-11661-DPH-DRG ECF No. 48 filed 08/04/20   PageID.2000   Page 9 of 9




                      CERTIFICATE OF SERVICE

      I hereby certify that on August 4, 2020, I electronically filed

 Defendants’ Response to Plaintiff’s Notice of Supplemental

 Authority (Doc 47) with the Clerk of the Court using the ECF System,

 which will provide electronic copies to counsel of record.

                                         /s/ Elizabeth R. Husa Briggs
                                         Elizabeth R. Husa Briggs
                                         Assistant Attorney General
                                         Attorneys for Defendants
                                         Health, Education & Family
                                         Services Division
                                         P.O. Box 30758
                                         Lansing, MI 48909
                                         (517) 335-7603
                                         BriggsE1@michigan.gov
